




 
EXHIBIT 10
 
AMENDED AND RESTATED
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into on April 21, 2010, effective May 7, 2010, by and between
Wireless Ronin Technologies, Inc., a corporation duly organized and existing
under the laws of the State of Minnesota, with a place of business at 5929 Baker
Road, Suite 475, Minnetonka, Minnesota 55345 (hereinafter referred to as the
“Company”), and James C. Granger, a resident of the state of Minnesota
(hereinafter referred to as “Executive”).  This Agreement amends and restates in
its entirety the Executive Employment Agreement dated December 17, 2008, by and
between the Company and Executive (the “Original Agreement”).
 
BACKGROUND OF AGREEMENT
 
·
The Company desires to continue to employ Executive as its Chief Executive
Officer, and Executive desires to accept such employment.  The Company intends
to employ another executive as its new president.

 
·
This Agreement provides, among other things, for base compensation for
Executive.  It also contains a release of claims by Executive in favor of the
Company.

 
In consideration of the foregoing, the Company and Executive agree as follows:
 
ARTICLE 1
 
EMPLOYMENT
 
1.01   The Company hereby agrees to employ Executive subject to and pursuant to
the terms of this Agreement, and Executive agrees to such employment as its
Chief Executive Officer, and shall hold such title under the terms of this
Agreement.
 
1.02   Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by the chief executive officer of a public
company of similar size and industry.  Executive’s duties shall include (a)
training the Company’s new president in the management of a public company, (b)
training the Company’s new president in raising capital for a public company,
including personally assisting in capital raising efforts as necessary, (c)
continuing (unless and until the Board of Directors of the Company (the “Board”)
determines otherwise) to be the lead contact between the Company and any
potential merger/acquisition candidates, and (d) continuing to support the
Company with the investment community and its shareholders.  Notwithstanding the
foregoing, Executive shall also render such additional services and duties
within the scope of Executive’s experience and expertise as may be reasonably
requested of him from time to time by the Board.  Further, the Board may from
time to time in its discretion redefine the duties and responsibilities of
Executive as it determines the needs of the Company’s business warrant.
 
1.03   Executive shall report to the Board or any committee thereof as the Board
shall direct, and shall generally be subject to direction, orders and advice of
the Board.
 
ARTICLE 2
 
BEST EFFORTS OF EXECUTIVE
 
2.01   In his capacity as Chief Executive Officer, Executive shall use his best
efforts and abilities in the performance of his duties, services and
responsibilities for the Company.
 
2.02   During the term of his employment, Executive shall devote substantially
all of his business time and attention to the business of the Company and its
subsidiaries and affiliates and shall not engage in any substantial activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary gain, unless approved by the Board.  Executive shall be
physically present in the Company’s executive offices on average at least one
business day per week (and four to five business days per month) during the term
of employment and shall otherwise be available for Company business, including
by phone and email, during normal working hours.  Executive shall use his best
efforts to schedule his presence in Company’s executive offices at least two
weeks in advance and at such times as will best serve the interests of the
Company.
 
ARTICLE 3
 
TERM AND NATURE OF EMPLOYMENT
 
3.01   Executive’s employment on the basis described in this Agreement shall
commence May 7, 2010 and will terminate effective December 31, 2010, unless
expressly extended pursuant to a written agreement signed by Executive and the
Chairman of the Compensation Committee of the Company’s Board (the
“Committee”).  Executive’s employment with the Company shall at all times be on
an “at will” basis, meaning that either Executive or the Company may terminate
the employment relationship at any time for any reason or no reason; provided,
however, that Executive may be entitled to certain compensation pursuant to
Section 6.03 of this Agreement if his employment is terminated by the Company
prior to December 31, 2010.
 
ARTICLE 4
 
COMPENSATION AND BENEFITS
 
4.01   During the term of employment, Executive shall be paid a base salary at
the rate of Sixty Thousand Dollars ($60,000) per year (“Base Salary”), payable
in accordance with the Company’s established pay periods, reduced by all
deductions and withholdings required by law and as otherwise specified by
Executive; provided, however, that Executive’s Base Salary may be reduced in
connection with Company compensation reductions applied to all other senior
executives of the Company.
 
4.02   During the term of employment, in addition to payments of Base Salary set
forth above, Executive may be eligible to participate in any performance-based
cash bonus or equity award plan for senior executives of the Company, based upon
achievement of individual and/or Company goals established by the Board or
Committee.  The extent of Executive’s participation in bonus plans shall be
within the discretion of the Board or Committee.  Notwithstanding any contrary
provisions of the Company’s 2010 Senior Management Bonus Plan, Executive’s
target bonus for 2010 shall be set at $60,000, to be paid by the Company in
accordance with its standard pay practices if performance targets are achieved
under the terms of such plan, and subject to pro-rating and other terms set
forth in Section 6.03 of this Agreement.
 
4.03   During the term of employment, and except as otherwise provided in this
Agreement, Executive shall be entitled to participate in employee benefit plans,
policies, programs, perquisites and arrangements, as the same may be provided
and amended from time to time, that are provided generally to similarly situated
executive employees of the Company, to the extent Executive meets the
eligibility and other requirements for any such plan, policy, program,
perquisite or arrangement.
 
4.04   The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement. Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses. Expenses related to Executive’s travel to and
presence at the Company’s executive offices will not be reimbursable business
expenses under this Section 4.04, except that for periods after Executive sells
his Minnesota residence, the Company will reimburse Executive for 50% of the
cost of no more than two coach class roundtrip airline tickets between Minnesota
and Texas per month.
 
ARTICLE 5
 


 
VACATION AND LEAVE OF ABSENCE
 
5.01   Executive shall be entitled to paid time off (“PTO”) at the rate of six
(6) business days per year.  PTO includes sick days and leaves of absence,
including vacation.  PTO will be scheduled taking into account the Executive’s
duties and obligations at the Company.  PTO and sick leave and all other leaves
of absence will be taken in accordance with the Company’s stated personnel
policies; provided, however, that to the extent that Executive has accrued but
unused PTO from any period of service with the Company prior to May 7, 2010, he
agrees that he will not use such PTO time during the remaining term of his
employment, except in case of sickness or disability.  Upon termination or
expiration of the Executive’s employment, Executive shall be entitled to
compensation for any accrued, unused PTO time in accordance with the Company’s
PTO policy as of date of termination.
 
ARTICLE 6
 
TERMINATION
 
6.01   The Company may terminate Executive’s employment at any time, with or
without cause upon written notice to Executive.  If not terminated earlier, or
extended by written agreement of the parties, Executive’s employment will
terminate and he will retire from the Company on December 31, 2010.
 
6.02   Executive’s employment will terminate as of the date of the death or
Disability of the Executive.  “Disability” shall mean a determination by the
Board of the Company of the inability of Executive to perform the essential
functions of his job under this Agreement due to illness, injury, or other
condition of a physical or psychological nature, with or without a reasonable
accommodation.  Such determination shall be made in good faith by the Board, the
decision of which shall be conclusive and binding.  Executive’s consistent
performance of his obligations under Sections 1.02, 2.01, and 2.02 of this
Agreement are essential functions of his job.
 
6.03     On any termination of employment, Executive will be entitled to
receive:
 
(a)  
Base Salary for services performed through the date of such termination, payable
on a pro-rated basis at the end of the month in which termination occurs;

 
(b)  
Accrued and unpaid vacation in accordance with Article 5; and

 
(c)  
Any interest Executive may have as a terminated employee in the Company’s 401(k)
plan or other plans in which he participated as required under the terms of such
plans.

 
Upon a termination of employment due to death or Disability,  in addition to the
amounts set forth in (a), (b) and (c) above,  Executive (or, in the case of
death, his estate or beneficiaries) will be paid a pro-rated portion of any
bonus otherwise due to him under Section 4.02 above. Such bonus will
be  pro-rated based upon the number of full months Executive worked in the
calendar year in which any such bonus was earned.
 
Upon a termination as of December 31, 2010, or if the Company terminates
Executive’s employment before December 31, 2010 and such termination is either
(i) without Cause; or (ii) after a Change in Control, as each is defined below,
then, in addition to the amounts set forth in (a), (b), and (c) above, Executive
will be paid an amount equal to his Base Salary, less customary withholdings,
from the date of termination through December 31, 2010, and any bonus that would
otherwise have been due to Executive under Section 4.02 of this Agreement had he
worked through December 31, 2010.  Such Base Salary will be paid in equal
monthly installments.  In addition, if Executive is eligible to and elects to
continue medical coverage from the Company as provided by law (commonly referred
to as COBRA), and continues to pay Executive’s portion of the monthly medical
insurance premiums, the Company will continue to pay the Company’s portion of
the monthly medical insurance premiums paid at the time of termination for COBRA
coverage for Executive and his eligible dependents for a period ending on the
earlier of December 31, 2010 or until Executive is eligible to be covered by
another plan providing medical benefits to Executive.  All such pay and benefits
to Executive will be conditioned on Executive signing a release of claims in a
form similar to that contained in Article 9 of this Agreement.
 
Upon a termination for any other reason, including a resignation or a
termination for Cause, Executive will receive only the amounts set forth  in
(a), (b) and (c) above.
 
6.04   During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal shareholders or customers of
any of them and (ii) the Company’s directors and officers shall not directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding Executive.  Information which the Company’s directors, officers or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
and information which the directors or officers need to disclose for legitimate
business reasons (for example disclosure to the Company’s insurers or business
associates), shall not constitute a disparaging statement.
 
6.05   Upon termination of Executive’s employment with the Company, Executive
will immediately return to the Company all equipment, property and documents of
the Company, including, specifically all property and documents containing any
“Confidential Information” as described in Section 7.01 of this Agreement.
 
6.06   Upon termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions he then holds as an
officer, employee or director or other independent contactor of the Company or
any of its subsidiaries or affiliates and will execute all documents reasonably
requested of him to confirm such resignations.
 
6.07   For the purposes of Section 6.03, any of the following events shall
constitute Cause:
 
(a)  
Any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor, a misdemeanor involving moral turpitude, or any public conduct by
Executive that has or can reasonably be expected to have a detrimental effect on
the Company and the image of its management;

 
(b)  
Any act of material misconduct, willful and gross negligence, or material breach
of duty with respect to the Company, including, but not limited to,
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, or material breach of a fiduciary duty to the Company which results in
harm or loss to the Company;

 
(c)  
Any material breach of any material provision of this Agreement or of the
Company’s announced or written rules, codes or polices; provided, however, that
such breach shall not constitute Cause if Executive cures or remedies such
breach within fifteen (15) days after written notice to Executive, without
material harm or loss to the Company, unless (i) such breach is part of a
pattern of chronic breaches of the same, which may be evidenced by a report or
warning letter given by the Company to Executive; or (ii) such breach is of a
nature that it is deemed by the Board not to be curable, including situations
where the Board determines that harm or loss to the Company has already occurred
or can reasonably be expected to occur and cannot be eliminated by such cure.

 
(d)  
Any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within fifteen (15) days after written notice to
Executive, without material harm or loss to the Company, unless (i) such
insubordination is a part of a pattern of chronic insubordination, which may be
evidenced by a report or warning letter given by the Company to Executive; or
(ii) such insubordination is of a nature that it is deemed by the Board not to
be curable, including situations where the Board determines that harm or loss to
the Company has already occurred or can reasonably be expected to occur and
cannot be eliminated by such cure.

 
(e)  
Any unauthorized disclosure of any Company trade secret or confidential
information, or conduct constituting unfair competition with respect to the
Company, including inducing a party to breach a contract with the Company; or

 
(f)  
A willful violation of federal or state securities laws or employment laws.

 
In making such determination of Cause, the Board shall act in good faith and
give Executive a reasonably detailed written notice and a reasonable opportunity
to be heard on the issues at a Board or Committee meeting.  A resolution
providing for the termination of Executive’s employment for Cause must be
approved by a majority of the members of the Board; provided, however, that if
Executive is a member of the Board, he shall not vote on the resolution shall
not be deemed to be a member of the Board for purposes of whether a majority of
its members have approved such termination. Executive’s employment shall be
deemed terminated for Cause upon the approval by the Board of a resolution
terminating Executive’s employment for Cause unless a later time or date is
specified.  For purposes of this Agreement, no act or failure by the Executive
shall be considered “willful” if such act is done by Executive in good faith in
the belief that such act is or was lawful and in the best interest of the
Company or one or more of its businesses.  Nothing in this Section 6.07 shall be
construed to prevent Executive from contesting the Board or Committee’s
determination that Cause exists.  In the event of a termination for Cause, and
not withstanding any contrary provision otherwise stated, Executive shall
receive only those amounts set forth in Section 6.03 (a), (b) and (c) of this
Agreement
 
6.08   For the purposes of Section 6.03, “Change of Control” shall mean any one
of the following:
 
(a)  
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) of 50% or more of either:  (1) the then outstanding common stock
of the Company (the “Stock”); or (2) the combined voting power of the Company’s
outstanding voting securities immediately after the merger or acquisition
entitled to vote generally in the election of directors; provided, however, that
the following acquisition shall not constitute a Change of Control:  (i) any
acquisition directly from the Company; (ii) any acquisition by the Company or
Subsidiary; (iii) any acquisition by the trustee or other fiduciary of any
employee benefit plan or trust sponsored by the Company or a Subsidiary; or (iv)
any acquisition by any corporation with respect to which, following such
acquisition, more than 50% of the Stock or combined voting power of Stock and
other voting securities of the Company is beneficially owned by substantially
all of the individuals and entities who were beneficial owners of Stock and
other voting securities of the Company immediately prior to the acquisition in
substantially similar proportions immediately before and after such acquisition;
or

 
(b)  
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease to constitute a majority of the Board during any 12
month period.  Individuals nominated or whose nominations are approved by the
Incumbent Board and subsequently elected shall be deemed for this purpose to be
members of the Incumbent Board; or

 
(c)  
approval by the shareholders of the Company of a reorganization, merger,
consolidation, liquidation, dissolution, sale or statutory exchange of Stock
which changes the beneficial ownership of Stock and other voting securities so
that after the corporate change the immediately previous owners of 50% of Stock
and other voting securities do not own 50% of the Company’s Stock and other
voting securities either legally or beneficially; or

 
(d)  
the sale, transfer or other disposition of all substantially all of the
Company’s assets in a transaction with a third party, other than in connection
with a joint venture or similar transaction; or

 
(e)  
a merger of the Company with another entity after which the pre-merger
shareholders of the Company own less than 50% of the stock of the surviving
corporation.

 
A “Change of Control” shall not be deemed to occur with respect to Executive if
the acquisition of a 50% or greater interest is by a group that includes the
Executive, nor shall it be deemed to occur if at least 50% of the Stock and
other voting securities owned before the occurrence are beneficially owned
subsequent to the occurrence by a group that includes the Executive.
 
6.09   The provisions of Sections 6.04, 6.05, and 6.06 shall survive the
termination of this Agreement.
 
ARTICLE 7
 
NONDISCLOSURE AND INVENTIONS
 
7.01   Except as permitted or directed by the Company or as may be required in
the proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company.  “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his
employment that is not generally known by persons outside the Company (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive).  Confidential Information includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances.  “Confidential
Information” also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company.  “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.
 
7.02   Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) belong to the Company or such
subsidiary.  Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after employment by the Company) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).  For purposes of this Agreement, any
Work Product or other discoveries relating to the business of the Company or any
subsidiaries on which Executive files or claims a copyright or files a patent
application, within one year after termination of employment with the Company,
shall be presumed to cover and be Work Product conceived or developed by
Executive in whole or in part during the term of his employment with the
Company, subject to proof to the contrary by good faith, written and duly
corroborated records establishing that such Work Product was conceived and made
following termination of employment.
 
Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.
 
7.03   In the event of a breach or threatened breach by Executive of the
provisions of this Article 7, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
 
7.04   Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.
 
7.05   The Executive understands and agrees that any violation of this Article 7
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment.
 
7.06   The provisions of this Article 7 shall survive termination of this
Agreement indefinitely.
 
ARTICLE 8
 
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION
 
8.01   In further consideration of the compensation and benefits that have been
provided to Executive and will be provided to Executive hereunder, Executive
acknowledges that in the course of his employment with the Company he will
become familiar, and during his employment with the Company he has become
familiar, with the Company’s trade secrets and other Confidential Information
concerning the Company and that his services have been and will be of a special,
unique and extraordinary value to the Company, and therefore, Executive agrees
that, during the period of his employment, and for a period of two (2) years
following the termination of Executive’s employment with the Company, he shall
not directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
competing with the business of the Company, its subsidiaries or affiliates, as
defined below and as such businesses exist or are in process during the period
of his employment or on termination of Executive’s employment with the Company,
within any geographical area in which the Company or its subsidiaries or
affiliates engage or have defined plans to engage in such businesses.  Nothing
herein shall prevent Executive from being a passive owner of not more than 2% of
the outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no participation in the business of such corporation.  For
the purposes of this Agreement, “business” or “business of the Company” means,
with respect to and including the Company and its subsidiaries or affiliates,
the design, development, marketing and sale of digital signage products and
solutions.
 
8.02   Executive agrees that during the term of his employment and for a period
of one (1) year after the termination of Executive’s employment he will not
directly or indirectly (i) in any way interfere or attempt to interfere with the
Company’s relationships with any of its current or potential customers, vendors,
investors, business partners, or (ii) employ or attempt to employ any of the
Company’s employees on behalf of any other entity, whether or not such entity
competes with the Company.
 
8.03   Executive agrees that breach by him of the provisions of this Article 8
will cause the Company irreparable harm that is not fully remedied by monetary
damages.  In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security, and, if the Company
is successful in establishing a breach, to its reasonable attorneys’ fees and
costs.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
 
8.04   The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment.
 
8.05   Executive acknowledges that the covenants in this Article 8 have been
conditions of, and were incidents to, his initial employment; are supported by
adequate consideration; and are fully enforceable in accordance with their
terms.
 
8.06   The obligations contained in this Article 8 shall survive the termination
of this Agreement as described in this Article 8.
 
ARTICLE 9
 
RELEASE
 
9.01   In exchange for the consideration provided to Executive in this
Agreement, on Executive’s own behalf and on behalf of anyone claiming any rights
through Executive, Executive fully and finally releases, waives, and gives up
all of his Claims (as defined below) against the Company and all Related Parties
(as defined below).  “Related Parties” means any parent, subsidiary,
predecessor, successor, affiliate or other organization or entity related to the
Company, and any of their past or present officers, directors, shareholders,
employees, committees, insurers, indemnitors, pension or welfare, and other
benefit plans, successors, assigns, committees, administrators, and all persons
acting on behalf of, or on instruction from the Company or any other related
organization or entity.  “Claims” as used in this Agreement means, all claims,
actions, causes of action, demands, and rights Executive has or may have against
the Company or any Related Parties, arising out of any acts, facts, events, or
decisions which occurred in whole or in part before Executive signed this
Agreement whether or not Executive now knows about or suspects them and whether
past or present, including, without limitation, any rights to severance or other
payments pursuant to the Original Agreement.  “Claims” includes but is not
limited to, all such claims for damages, compensation, expenses (including
attorneys’ fees) and any other form of relief, regardless of the law or legal
theory on which such claim is based and includes but is not limited to all
claims under the federal Age Discrimination in Employment Act (“ADEA”), the
Older Worker’s Benefit Protection Act, Title VII of the Civil Rights Act, the
Civil Rights Act of 1991, the American with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Minnesota
Human Rights Act, as each may have been amended, and all claims of any nature
under any other federal, state, or local statute, ordinance or other law or
legal theory, including any based on wrongful discharge, breach of any contract,
promissory estoppel, emotional distress, defamation, negligence, invasion of
privacy, or any other theory, and including all claims related in any way to
Executive’s relationship with the Company, including his employment, prior to
the date he signs this Agreement and all claims of any nature relating to the
May 7, 2010 changes in Executive’s terms and conditions of employment or to his
termination of employment effective December 31, 2010, all as contemplated in
this Agreement.  Executive understands that Executive is giving up all of his
Claims as described above.  Executive will not bring any lawsuits against the
Company or any Related Party relating to any of his Claims.
 
9.02   This release does not bar those few claims that cannot legally be waived
under applicable law, including Executive’s right to challenge whether this
Agreement constitutes a knowing and voluntary waiver of claims within the
meaning of the Older Workers’ Benefit Protection Act.  This release also does
not bar Executive from filing a claim with the EEOC (Equal Employment
Opportunity Commission) or participating in an EEOC proceeding, but if any
administrative or other claims are pursued on Executive’s behalf, Executive
understands that this Agreement will act as a bar to any individual damages or
other relief for Executive as to all Claims released in Section 9.01.  To the
fullest extent allowed by applicable law, it is Executive’s intent to waive all
of his Claims and to have this Article 9 be interpreted as a full and general
release of all Claims.
 
9.03   Executive may revoke or rescind (referenced hereinafter as (“revoke” or
“revocation”) his release of claims under this Agreement within 15 days after he
signs it.  He may do so by providing written notice of such revocation to the
Company c/o Stephen F. Birke at sbirke@lmsvc.com within the 15-day period.  This
15-day period will include and not be in addition to the 7-day revocation period
under the ADEA.  If he revokes such release, this Agreement will be null, void
and of no effect.
 
9.04   Executive acknowledges that he has been given at least 21 days in which
to consider this Agreement.  Modifications to this Agreement, whether material
or not, will not and have not restarted the 21 day consideration period.
Executive represents that if he signs the Agreement before the 21 day period
expires, he does so voluntarily and because he does not need the 21 day period
to consider the Agreement. Executive further acknowledges that by this Section
9.04 he is being advised to consult an attorney regarding the terms of this
Agreement before he signs it.  Executive  acknowledges that he has read and
understands the terms of this Agreement and that he is voluntarily and without
duress entering into this Agreement with full knowledge of its implications.
 
9.05   The provisions of this Article 9 shall survive termination of this
Agreement indefinitely.
 
ARTICLE 10
 
MISCELLANEOUS
 
10.01   Governing Law.  This Agreement shall be governed and construed according
to the laws of the State of Minnesota without regard to conflicts of law
provisions.  The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise required to be resolved by
arbitration pursuant to Section 10.06, such dispute shall be resolved only in
the District Court of Hennepin County, Minnesota, or the United States District
Court for Minnesota, and each party hereto unconditionally (a) submits for
itself in any proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Hennepin County, Minnesota District Courts or the United States Federal
District Court for Minnesota, and agrees that all claims in respect to any such
proceeding shall be heard and determined in Hennepin County, Minnesota,
Minnesota District Court or, to the extent permitted by law, in such federal
court, (b) consents that any such proceeding may and shall be brought in such
courts and waives any objection that it may now or thereafter have to the venue
or jurisdiction of any such proceeding in any such court or that such proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) waives all right to trial by jury in any proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, or
its performance under or the enforcement of this Agreement; (d) agrees that
service of process in any such proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in Section
10.08; and (e) agrees that nothing in this Agreement shall affect the right to
effect service of process in any other manner permitted by the laws of the State
of Minnesota.
 
10.02   Successors.  This Agreement is personal to Executive and Executive may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity.  This
Agreement may be assigned by the Company.  The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, of all or substantially all the business or assets
of the Company, expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assignment had taken place.  In such event, the term “Company,” as used in this
Agreement, shall mean the Company as defined above and any successor or assignee
to its business or assets which by reason hereof becomes bound by the terms and
provisions of this Agreement.
 
10.03   Waiver.  The waiver by the Company of the breach or nonperformance of
any provision of this Agreement by Executive will not operate or be construed as
a waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.
 
10.04   Entire Agreement; Modification.  This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings between the parties
relating to the subject matter of this Agreement.  The parties agree that this
Agreement: (a) is the entire understanding and agreement between the parties;
and (b) is the complete and exclusive statement of the terms and conditions
thereof, and there are no other written or oral agreements in regard to the
subject matter of this Agreement.  Except for modifications described in Section
4.01, this Agreement shall not be changed or modified except by a written
document signed by the parties hereto.
 
10.05   Severability and Blue Penciling.  To the extent that any provision of
this Agreement shall be determined to be invalid or unenforceable as written,
the validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected.  If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.
 
10.06   Arbitration.  Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration in Hennepin County, Minnesota by a single arbitrator selected by the
Company and Executive, with arbitration governed by The United States
Arbitration Act (Title 9, U.S. Code); provided, however, that a dispute, claim
or controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive).  Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator.  In the event
employer and Executive are unable to agree upon such arbitrator, the arbitrator
shall, upon petition by either the Company or Executive, be designated by a
judge of the Hennepin County District Court.  The arbitrator shall have the
authority to make awards of damages as would any court in Minnesota having
jurisdiction over a dispute between employer and Executive, except that the
arbitrator may not make an award of exemplary damages or consequential
damages.  In addition, the Company and Executive agree that all other matters
arising out of Executive’s employment relationship with the Company shall be
arbitrable, unless otherwise restricted by law.
 
(a)  
In any arbitration proceeding, each party shall pay the fees and expenses of its
or his own legal counsel.

 
(b)  
The arbitrator, in his or her discretion, shall award legal fees and expenses
and costs of the arbitration, including the arbitrator’s fee, to a party who
substantially prevails in its claims in such proceeding.

 
(c)  
Notwithstanding this Section 10.06, in the event of alleged noncompliance or
violation, as the case may be, of Sections 7 or 8 of this Agreement, the Company
may, at its discretion, alternatively apply to a court of competent jurisdiction
for a temporary restraining order, injunctive and/or such other legal and
equitable remedies as may be appropriate.

 
10.07   Legal Fees.  If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, and such dispute
results in court proceedings or arbitration, a party that prevails with respect
to a claim brought and pursued in connection with such dispute, shall be
entitled to recover its legal fees and expenses reasonably incurred in
connection with such dispute.  Such reimbursement shall be made as soon as
practicable following the resolution of the dispute (whether or not appealed) to
the extent a party receives documented evidence of such fees and expenses.
 
10.08   Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to Executive at his residence
address appearing on the records of the Company and to the Company at its then
current executive offices to the attention of the Board.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt.  No
objection to the method of delivery may be made if the written notice or other
communication is actually received.
 
10.09   Survival.  The provisions of this Article 10 shall survive the
termination of this Agreement indefinitely.
 
IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.
 
WIRELESS RONIN TECHNOLOGIES, INC.




By:   /s/ Stephen F. Birke
      Stephen F. Birke




EXECUTIVE




By:   /s/ James C. Granger
      James C. Granger
 
 
 
 

